Order, Family Court, New York County, entered on December 17, 1979, which denied appellant’s motion to dismiss the petition for lack of jurisdiction and provided that a Bench warrant be issued for appellant, reversed, on the law, motion to dismiss granted and Bench warrant vacated, without costs. Appellant, born on January 13, 1963, was arrested on September 17, 1979 by a Port Authority police officer, on suspicion of being a runaway. She was brought to Family Court, New York County, the next day, and a petition was drawn charging her with absconding from her home in Pennsylvania. This Family Court proceeding was continued several times in order to give appellant’s father and stepmother opportunity to obtain the required interstate compact requisition for the return of their daughter. On November 5, 1979, the Family Court received, and marked in evidence, an order of the Pennsylvania Court of Common Pleas, dated October 9, 1979, dismissing appellant’s stepmother’s application for an interstate compact requisition. The proceeding was again adjourned, over objection, to permit a reapplication for the requisition and appellant was continued in detention. On November 19, 1979, it was reported to the court that appellant had absconded and also that her stepmother had decided not to reapply for a requisition, thus letting stand the Pennsylvania court’s dismissal of the proceedings. Appellant’s counsel renewed her previous application to dismiss the petition for lack of jurisdiction. The Family Court denied the motion and issued a warrant for appellant, "for determination as to whether or not she should be placed with the Commissioner as a destitute person”. The return of runaways is governed by the Interstate Compact on Juveniles (L 1955, ch 155, § 1), article 4 of which states, in part, as follows: "(a) That the parent * * * of a juvenile who has not been adjudged delinquent but who has run away without the consent of such parent * * * may petition' the appropriate court in the demanding state for the issuance of a requisition for his return * * * If the judge [of the demanding State] determines * * * that the juvenile should be returned, he shall present to the appropriate court * * * of the state where the juvenile is alleged to be located a written requisition for the return of such juvenile * * * Upon reasonable information that a person is a juvenile who has run away from another state party to this compact without the consent of a parent * * * such juvenile may be taken into custody without a requisition and brought forthwith before a judge of the appropriate court who may appoint counselor guardian ad litem for such juvenile and who shall determine after a hearing whether sufficient cause exists to hold the person, subject to the order of the court, for his own protection and welfare, for such a time not exceeding ninety days as will enable his return to another state party to this compact pursuant to a requisition for his return from a court of that state.” The requirement in the Interstate Compact on Juveniles of a formal requisition from the demanding State to the retaining *785State for the return of a runaway is mandatory and, therefore, upon the dismissal by the Pennsylvania court of the application for a requisition, the Family Court was ousted of jurisdiction. Nor was jurisdiction obtained by the Family Court over appellant, who was over the age of 16, based upon its speculation as to her supposed "destitute status” or as a person in need of supervision (see Matter of Patricia A., 31 NY2d 83). While we are sympathetic to the court’s concern for the welfare of the appellant, the Family Court is a court of limited jurisdiction. It has only such jurisdiction and powers as the Constitution and the laws of the State expressly grant it. (NY Const, art VI, § 13; Matter of Borkowski v Borkowski, 38 AD2d 752.) Concur —Sandler, J. P., Sullivan and Carro, JJ.